Citation Nr: 0806630	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The National Personnel Records Center (NPRC) has verified 
that the appellant had recognized service in the Philippine 
Commonwealth Army, USAFFE, from November 17, 1941 to May 20, 
1942 and in the Regular Philippine Army from August 27, 1945 
to September 10, 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
appellant's claim for nonservice-connected pension as a 
matter of law.


FINDING OF FACT

The designated component of the U. S. service department 
certified that the appellant had recognized service with the 
Philippine Commonwealth Army, United States Army Forces in 
the Far East (USAFFE), from November 17, 1941 to May 20, 1942 
and the Regular Philippine Army from August 27, 1945 to 
September 10, 1945.  


CONCLUSION OF LAW

The appellant's recognized service is not qualifying service 
for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101, 107, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question before the Board is whether the appellant had 
qualifying service to establish eligibility for nonservice-
connected pension benefits.  The record includes service 
department verification of the appellant's service.  Because 
qualifying service and how it may be established are governed 
by law and regulations and because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations.  The 
interpretation of the law is dispositive of the appeal, and 
no additional factual development would have any bearing on 
the ultimate outcome; thus, any defect in the duties to 
notify and assist the appellant with the development of his 
claim is harmless error.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active duty" is 
defined as full-time duty in the Armed Forces.  See 38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  See 38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, and 
service in the USAFFE is recognized service for VA 
compensation benefits, but not for VA nonservice-connected 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, VA 
may accept evidence of service submitted by an appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions:

(1)  The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2)  The document contains needed information as to length, 
time, and character of service; and,

(3)  In the opinion of VA, the document is genuine and the 
information contained in it is accurate.

Where the appellant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203, the VA shall request verification of service 
from the service department.

Service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In August 2005, the appellant filed a claim for VA 
nonservice-connected pension benefits.  The appellant 
reported that he served as an American Soldier in the USAFFE 
during World War II.  In support of his claim, the veteran 
submitted a document showing that he was an enlisted man who 
was promoted to sergeant effective March 15, 1942.  In May 
2006, the designated component of the U.S. service department 
certified that the appellant had recognized service from 
November 1941 to May 1942 and from August 1945 to September 
1945.  This is not inconsistent with the evidence provided by 
the appellant, and this finding is binding on VA for purposes 
of establishing service in the United States Armed Forces.  
Spencer v. West, 13 Vet. App. 376 (2000).

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Therefore, although the appellant had recognized service in 
the USAFFE, that service is not considered to be "active 
military service" under 38 U.S.C.A. § 101(24), and thus, the 
appellant is not eligible for VA nonservice-connected 
pension.  38 U.S.C.A. § 107(a); Cacalda v. Brown, 9 Vet. App. 
261, 265-66 (1996).

The law is clear.  Recognized service in the USAFFE is not 
qualifying service for establishing entitlement to 
nonservice-connected pension benefits.  There is no competent 
evidence to contradict the service department's determination 
with respect to the service of the appellant, and therefore 
basic eligibility for nonservice-connected pension is not 
established.  As the law is dispositive, the claim must be 
denied because of the lack of legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

ORDER

Entitlement to nonservice-connected disability pension is 
denied as a matter of law.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


